Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. Claims 8-11, 14, 18, 23-27, 29-30, 33-34, 36-48 are currently pending. 
 
Drawings
The drawings filed on 11/11/2021 are accepted. In view of the drawings filed on 11/11/2021 the objections made against the drawings in the office action of 3/12/2021 have been withdrawn. 

Claim Objections
Claims 24-26 are objected to because of the following informalities:  Claim 24 recites “sound processor roll” which should recite –sound processor role—in order to fix an inadvertent typographical error. Appropriate correction is required. Claims 25-26 directly depend from claim 24 and are also objected to for the reasons stated above regarding claim 24. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/11/2021 canceling claims 21-22 the 112 rejections made against claims 21-22 in the office action of 3/12/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 45 recites the phrase “implantable component cannot and/or soon will not be able to operate in the first mode” which includes the limitation “implantable component cannot and soon will not be able to operate in the first mode” it is unclear what applicant is intending when stating “cannot and soon will not be able to operate in the first mode” since applicant has already stated that the component cannot operate, therefore stating “and soon will not be able to operate” does not provide anything further since it has already been stated that the component cannot operate, clarification is required.  It is suggested to recite  --implantable component cannot or soon will not be able to operate in the first mode—in order to clarify the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 14, 18, 23-27, 29-30, 33-34, 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0199644 to Van den Heuvel (Van den) (previously cited) in view of US 2009/0216296 to Meskens (Meskens). 
In reference to at least claim 8
Van den teaches an implantable auditory prosthesis control by component movement which discloses a method comprising: operating an implantable component as part of a partially implantable prosthesis based on a first received signal received by the implantable component (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]); automatically operating the implantable component as at least part of a fully implantable prosthesis based on a change in input to the implantable component (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, paragraphs [0036]-[0039]); operating an external component of a hearing prosthesis to capture sound, process the captured sound and communicate radio frequency signals to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke a hearing percept and while a power storage device that powers the implantable component is being recharged by the external component (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). Van den discloses an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion (e.g. para. [0019], [0032], [0038]) but not explicitly teach the implantable component is configured to determine whether or not the recharging module is in signal communication with the implantable component and adjust a functionality of the implantable component based on the determination.
Meskens teaches interleaving power and data in a transcutaneous communication links which discloses an implantable component (e.g. implantable component 244, Fig. 2A) and an external component(s) (e.g. components located outside the tissue 202 and 204, Fig. 2A) in which the implantable component is able to detect a presence of a charging module (e.g. 202, Fig. 2A) and provide an optimal arrangement of time slot allocation based on the presence or absence of the charging module including allowing other components of the implant to use a charging module timeslot when the charging module is not present (e.g. Figs. 4A-4E, para. [0075]). Meskens further discloses allocating all time slots to data transfer or other components of the implanted device when the presence of the charging module indicates the charging module is turned off or has been removed until a presence of the charging module is detected (e.g. para. [0068], [0075]), e.g. the implanted device can change from a functionality of receiving and/or transmitting data to an external data module including allowing other components of the cochlear implant to use the charging timeslot when a charging module is not detected to a functionality of receiving and/or transmitting data to an external data module and receiving power from an external charging module when the presence of the charging module is detected (e.g. Figs. 4A-4E, para. [0068], [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Van den with the teachings of Meskens to configure the implantable component to detect the presence of the external charging module and adjust functionality of the implantable component based on the determination in order to yield the predictable result of providing optimal time slot allocation for providing the various functions of the implanted component based on the demands of the implantable component while preventing collisions and interference.  
In reference to at least claim 9
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses the action of operating the implantable component as part of a partially implantable prosthesis is executed prior to the action of operating the implantable component as at least part of a fully implantable prostheses (e.g. e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 10
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses subsequent to the actions of operating the implantable component as part of a fully implantable prosthesis, automatically operating the implantable component as part of a partially implantable prosthesis based on a third received signal received by the implantable component (e.g. e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 11
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses the action operating the implantable component as part of a partially implantable prosthesis based on the third received signal is executed automatically by the implantable component based on an analysis of a state of the system by the implantable component and executed while the structure for a fully implantable hearing prosthesis is implanted in the recipient (e.g. operational mode based on induction signal detection and magnet detection which occurs while the structure for the fully implantable hearing prosthesis is implanted, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 14
Van den teaches an implantable auditory prosthesis control by component movement which discloses an implantable system, comprising: a first implantable module having a first role in the implantable system (e.g. Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]), wherein the first implantable module is configured to adopt a second role automatically upon a changed circumstance (e.g. Fig. 8, “invisible hearing” mode , “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]), the second role is that of a component of a partially implantable hearing prosthesis (e.g. Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]),and the first role is that of a component of a fully implantable hearing prosthesis (e.g. Fig. 8, “invisible hearing” mode, paragraphs [0036]-[0039]). Van den discloses an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion (e.g. para. [0019], [0032], [0038]) but not explicitly teach the implantable component is configured to determine whether or not the recharging module is in signal communication with the implantable component and adjust a functionality of the implantable component based on the determination.
Meskens teaches interleaving power and data in a transcutaneous communication links which discloses an implantable component (e.g. implantable component 244, Fig. 2A) and an external component(s) (e.g. components located outside the tissue 202 and 204, Fig. 2A) in which the implantable component is able to detect a presence of a charging module (e.g. 202, Fig. 2A) and provide an optimal arrangement of time slot allocation based on the presence or absence of the charging module including allowing other components of the implant to use a charging module timeslot when the charging module is not present (e.g. Figs. 4A-4E, para. [0075]). Meskens further discloses allocating all time slots to data transfer or other components of the implanted device when the presence of the charging module indicates the charging module is turned off or has been removed until a presence of the charging module is detected (e.g. para. [0068], [0075]), e.g. the implanted device can change from a functionality of receiving and/or transmitting data to an external data module including allowing other components of the cochlear implant to use the charging timeslot when a charging module is not detected to a functionality of receiving and/or transmitting data to an external data module and receiving power from an external charging module when the presence of the charging module is detected (e.g. Figs. 4A-4E, para. [0068], [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Van den with the teachings of Meskens to configure the implantable component to detect the presence of the external charging module and adjust functionality of the implantable component based on the determination in order to yield the predictable result of providing optimal time slot allocation for providing the various functions of the implanted component based on the demands of the implantable component while preventing collisions and interference.  
In reference to at least claim 18
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses the system includes a second module, wherein the second module has a functionality of a tissue stimulator, the second module being part of the implantable assembly (e.g. stimulation assembly portion 512); the first role is also that of a sound processor that receives a sound signal from an a microphone communication with the sound processor and outputs a first control signal to a tissue stimulator in signal communication with the first module to activate cause the second module to stimulate tissue based on the first control signal (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,”invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]); and the second role is also  that of at least one of: a device that receives a signal from an external module external to the recipient and provides a stimulator control signal based on the received signal to activate the second module to stimulate tissue (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,”invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), or a pass-through device that receives the signal from the external module external to the recipient and provides the signal to the second module to activate the second module to stimulate tissue based on the received signal (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,”invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). 
In reference to at least claim 23
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses wherein: the action of operating the implantable component as part of a partially implantable prosthesis is executed after the action of operating the implantable component as part of a fully implantable prosthesis (e.g. operational mode based on induction signal and detected magnet position Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 24
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses wherein the first implantable module includes a sound processor (e.g. implantable sound processor, Fig. 8) and the first role is also as a sound processor role which processes sound as at least part of the totally implantable hearing prosthesis (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,”invisible hearing” mode, paragraphs [0036]-[0039]); and the changed circumstances is a low charge of an implanted power storage device of the system, which power storage device powers the sound processor (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). 
In reference to at least claim 25
Van den modified by Meskens teaches a system according to claim 24. Van den further discloses wherein the second role is a pass through role as distinguished from the sound processor role (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 26
Van den modified by Meskens teaches a system according to claim 24. Van den further discloses wherein: the first module is configured to automatically detect a low battery level that powers the sound processor and automatically adopt the second role based on that detection (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 27
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses wherein: the action of operating the implantable component as part of a partially implantable prosthesis is executed after the action of operating the implantable component as at least part of a fully implantable hearing prosthesis (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), and the action of operating the implantable component as part of a partially implantable prosthesis is executed as a result of a determination that the power storage device of the implantable component has a low and/or depleted charge (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low or no longer functions so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]), the action of operating the implantable component as part of a partially implantable prosthesis enabling the implantable component to continue to evoke hearing percepts even though the power storage device has a low and/or depleted charge relative to that which would otherwise have been the case (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low or no longer functions so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 29
Van den teaches an implantable auditory prosthesis control by component movement which discloses a system, comprising: an implantable component including a sound processor, a microphone, a tissue stimulating device and a power storage device (e.g. implanted components includes a sound processor, microphone, stimulation assembly and battery, paragraphs [0030], [0035]-[0039]), wherein the implantable component is configured to variously function as a totally implantable hearing prosthesis and a partially implantable hearing prosthesis (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]); and an external component including a sound processor and a microphone (e.g. external component includes a sound processor and microphone, paragraphs [0019], [0035]-[0039]) , wherein the implantable component is configured to function as the totally implantable hearing prosthesis and function as the partially implantable hearing prosthesis upon the occurrence of different scenarios (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), the external component is configured to provide power content signals and sound content signals to variously recharge the power storage device of the implantable component and to enable the implantable component to stimulate tissue to evoke a hearing percept while the power content signals are being provided to the implantable component and the power storage device is being recharged based on the power content signals (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), the implantable component is configured to receive the power content signals and sound content signals to variously recharge the power storage device of the implantable component and to stimulate tissue to evoke a hearing percept while the power content signals are being received by the implantable component and the power storage device is being recharged based on the power content signals (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). Van den discloses an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion (e.g. para. [0019], [0032], [0038]) but not explicitly teach the implantable component is configured to determine whether or not the recharging module is in signal communication with the implantable component and adjust a functionality of the implantable component based on the determination.
Meskens teaches interleaving power and data in a transcutaneous communication links which discloses an implantable component (e.g. implantable component 244, Fig. 2A) and an external component(s) (e.g. components located outside the tissue 202 and 204, Fig. 2A) in which the implantable component is able to detect a presence of a charging module (e.g. 202, Fig. 2A) and provide an optimal arrangement of time slot allocation based on the presence or absence of the charging module including allowing other components of the implant to use a charging module timeslot when the charging module is not present (e.g. Figs. 4A-4E, para. [0075]). Meskens further discloses allocating all time slots to data transfer or other components of the implanted device when the presence of the charging module indicates the charging module is turned off or has been removed until a presence of the charging module is detected (e.g. para. [0068], [0075]), e.g. the implanted device can change from a functionality of receiving and/or transmitting data to an external data module including allowing other components of the cochlear implant to use the charging timeslot when a charging module is not detected to a functionality of receiving and/or transmitting data to an external data module and receiving power from an external charging module when the presence of the charging module is detected (e.g. Figs. 4A-4E, para. [0068], [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Van den with the teachings of Meskens to configure the implantable component to detect the presence of the external charging module and adjust functionality of the implantable component based on the determination in order to yield the predictable result of providing optimal time slot allocation for providing the various functions of the implanted component based on the demands of the implantable component while preventing collisions and interference.  
In reference to at least claim 30
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses wherein: the implantable component is configured to automatically identify a scenario where the implantable component cannot and/or soon will not be able to operate as a totally implantable hearing prosthesis and automatically transition to function as a partially implantable hearing prosthesis from functioning as a totally implantable hearing prosthesis upon the identification of the scenario (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low or no longer functions so as not to further tax battery life of the implanted device, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 33
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses wherein: the system is configured so that the sound processor of the implantable component does not process sound when the implantable component is functioning as the partially implantable hearing prosthesis (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 34
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses wherein: the implantable component is configured to function as a totally implantable hearing prosthesis while the power storage device is being recharged by an external recharger (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode including operating as a fully implantable device while the battery within the implanted battery is recharging, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0026], [0032], [0036]-[0039]).
In reference to at least claim 36
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses utilizing the external component to capture another sound,  process the captured another sound and communicate additional radio frequency signals to the implantable component based on the processed another sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke another hearing percept and while the storage device that powers the implantable component is not being recharged by the external component (e.g. operational mode based on induction signal and detected magnet position, various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode which includes a mode where an external component captures sound, processes the captured sound and communicates a signal to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke a hearing percept, paragraphs [0036]-[0039]).
In reference to at least claim 37
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses the recharging module is part of the external component (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 38
Van den modified by Meskens teaches a system according to claim 29. Van den further discloses an external recharging device separate from the external component, the recharging module being at least part of the external recharging device (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 39
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses wherein: the external component includes: a microphone configured to execute the action of capturing sound (e.g. external portion is an external portion of a conventional cochlear implant including a microphone, sound processing software, control buttons, etc., para. [0032]); a sound processor configured to execute the action of processing the captured sound (e.g. external portion is an external portion of a conventional cochlear implant including a microphone, sound processing software, control buttons, etc., para. [0032]); and an RF transmitter configured to execute the action of communicating the radio frequency signals to the implantable component (e.g. external portion is an external portion of a conventional cochlear implant including a microphone, sound processing software, control buttons, etc., para. [0032], inherent that some form of transmitter is present since the external portion can receive and transmit signals to the implanted system using various transfer protocols including RF, para. [0025]-[0027]). 
In reference to at least claim 40
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses the recharging module is part of the external component (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 41
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses obtaining the changing module and transcutaneous recharging the power storage device (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0026]-[0027], [0032], [0038])., wherein the recharging module is a separate device from the external component, the recharging module being at least part of the external recharging device (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 42
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses the system comprising the recharging module (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 43
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses the system further comprising: an external component separate from the recharging module configured to capture sound and process sound and output a signal that is transmitted transcutaneously to the implantable assembly (e.g. external portion is an external portion of a conventional cochlear implant including a microphone, sound processing software, control buttons, etc., para. [0032]), wherein the implantable assembly is configured to receive the signal that is transmitted transcutaneously and evoke a hearing percept based thereon when the first implantable module is in the second role (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 44
Van den modified by Meskens teaches a system according to claim 43. Van den further discloses the external component is also configured to recharge the implantable assembly (e.g. an external portion that includes a battery or battery-charging element “recharging module” to provide recharging power to the implantable portion, para. [0019], [0032], [0038]). 
In reference to at least claim 45
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses the implantable assembly is configured to automatically identify a scenario where the implantable component cannot and/or soon will not be able to operate in the first role and automatically transition to the second role from the first role upon the identification of the scenario (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low or no longer functions so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 46
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses the implantable assembly includes a sound processor (e.g. sound processing unit 316, Fig. 3); and the system is configured so that the sound processor of the implantable assembly does not process sound when the implantable assembly is functioning in the second role (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode including using an external sound processor, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 47
Van den modified by Meskens teaches a system according to claim 14. Van den further discloses wherein: the implantable assembly includes a power storage device (e.g. power source 326, Fig. 3); and the implantable assembly is configured to operate in the first role while the power storage device is being recharged by the recharging module (e.g. various components such as implanted or external microphone, implanted or external sound processor and wireless communication device are activated based on detected operational mode including using an external sound processor, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 48
Van den modified by Meskens teaches a method according to claim 8. Van den further discloses wherein the change in input is a second received signal received by the implantable component (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, paragraphs [0036]-[0039]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8,14 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As previously discussed amending the claims to recite changing functionality of the implantable component in regards to the implantable component functioning as part of a totally implantable hearing prosthesis or partially implantable hearing prosthesis based on whether a recharging module is in signal communication would aid in differentiating the claims over the art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0333577 to Nygard et al. which teaches an implantable auditory prosthesis usage restrictions which discloses detecting the presence of an external charging device (e.g. para. [0042]). US 2009/0198146 to Gerber et al. which teaches blanking infection monitoring during recharge (e.g. para. [0066]). US Patent No. 5,411,537 to Munshi et al. which teaches rechargeable biomedical battery powered device with recharging and control system therefor which discloses detecting the presence of an external charging unit and activating implanted circuitry related to battery charging (e.g. Col. 10, ll. 52-67, Col 12, ll. 54-62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792